Citation Nr: 0528721	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus prior to August 14, 2003and entitlement 
to an evaluation in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. J. N.





INTRODUCTION

The veteran served on active duty from June 1963 to October 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted service connection for diabetes 
mellitus assigning a 20 percent evaluation.  During the 
course of the appeal, the RO, in a January 2004 rating 
decision, increased the evaluation to 40 percent disabling 
effective from August 14, 2003.

The veteran, Mrs. J. N., and his representative appeared at a 
hearing before the undersigned Veterans Law Judge at the RO 
in July 2005.  At the hearing, the veteran raised the issues 
of entitlement to service connection for diabetic neuropathy 
of the legs and arms, carpal tunnel syndrome of the arms, 
strokes and transient ischemic attacks as secondary to his 
diabetes mellitus.  These issues are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA C&P diabetes mellitus examination was in 
May 2002, at the time of his claim for service connection for 
diabetes.  The claims file contains clinical records dated 
from 2000 to January 2004 showing treatment and follow-up for 
the veteran's diabetes mellitus as well as letter from a 
nurse.  These records note that the veteran is followed by 
diabetic management clinic for control of his diabetes.  
However, it is not clear how often the veteran communicates 
with the clinic.  There is an indication that he often faxes 
his sugar readings to clinic for follow-up.  Under the 
diagnostic criteria 7913 for diabetes, a 60 percent 
evaluation is warranted for diabetes requiring insulin, 
restricted diet, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits/care to 
diabetic care provider, plus progressive loss of weight and 
strength or complications that would not be compensable if 
separately evaluated.

The Board observes that the most recent VA clinical records 
are dated in January 2004.  In July 2005, the veteran 
testified that his diabetes had worsened.  He reported that 
he was on an insulin pump and had an upcoming appointment for 
his diabetes in July 2005.  In this regard, VA's General 
Counsel has indicated that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).   Consequently, the Board 
concludes that the veteran's more recent VA treatment records 
should be obtained and a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of impairment and adequately evaluate 
his current level of disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should obtain any 
additional VA medical and clinical 
records pertaining to the veteran's 
diabetes from January 2004 to present to 
include all records from the diabetic 
management clinic.

2.  After completion of # 1, the veteran 
should be afforded a VA diabetes 
examination to fully assess the current 
nature and severity of his service-
connected diabetes mellitus.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.  The examiner should 
review the veteran's complete clinical 
record pertaining to his diabetes and 
provide opinions on the following:

a.  The status of the veteran's 
diabetes prior to August 2003; i.e., 
whether the veteran required 
restricted exercise; and whether the 
veteran had episodes of ketoacidosis 
or hypoglycemic reactions that 
required twice a month or more 
visits/care to diabetic care 
provider; 

b.  the status of the veteran's 
diabetes since 8/03 to present, 
including whether the veteran has 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month or more visits/care to 
diabetic care provider.
  Any indicated tests should also be 
accomplished.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


